DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 10, 2021.  Claims 1 – 11 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 20, 2021 and March 30, 2022 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on March 16, 2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The Applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is 178 words.  37 CFR 1.72 requires that the abstract may not exceed 150 words.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 - 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2020/0377117 A1 to NOJIRI et al. (herein after "Nojiri").
As to Claim 1,
Nojiri’s vehicle self-position correction system discloses a vehicle control device (see at least Fig. 1.

    PNG
    media_image1.png
    504
    721
    media_image1.png
    Greyscale

See ¶0022, and ¶0027 - ¶0028, Nojiri discloses a host vehicle comprising a control device (vehicle-controlling ECU 20)) comprising: 
a storage device configured to store a program (see at least ¶0027 - ¶0028, Nojiri discloses a vehicle-controlling ECU 20 comprising a memory (onboard memory) storing a program); and 
a hardware processor (see at least ¶0027, Nojiri discloses a vehicle-controlling ECU 20 a computer 20 (i.e., a processor)), 
wherein the hardware processor executes the program stored in the storage device, thereby acquiring a first self-position at which a vehicle is present (see at least Figs. 1 - 3 and ¶0025 - ¶0029.  In particular, see Fig. 1, Nojiri discloses a vehicle-controlling ECU 20 receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position), 
recognizing a situation around the vehicle based on information provided by a detection device that detects the situation around the vehicle (see at least Fig. 1 and ¶0023.  In particular, see Fig. 1, Fig. 6 ~ process method step S242, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11 ~ stereo camera)), 
recognizing a second self-position, which is obtained by correcting the first self- position, and an orientation of the vehicle on a road, on which the vehicle is traveling (see at least Fig. 1 and ¶0023.  In particular, see Fig.1 ~ self-position correction control unit 21, Pursuant to at least [0039] and [0041] of the disclosure, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position), 
based on the recognized situation around the vehicle, the acquired first self-position, and map information stored in the storage device (see at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where this first self-position is then calibrated by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle), 
determining a steering control mode and a speed control mode of the vehicle based on the recognized second self-position and orientation of the vehicle (see at least ¶0020, ¶0031, ¶0097-¶0098, and ¶0138, Nojiri discloses wherein Autonomous driving is applied to steering control and speed control modes specific to a lane change mode condition, wherein performing the lane change includes dynamically turning the steering wheel (affecting steering angles and / or yaw) and actuating control of the accelerator pedal (thus affecting speed)), and 
performing automated driving by controlling the vehicle based on the determined control modes (see at least Fig. 2 ~ process method steps S4 – S8.  See Fig. 8 and ¶0097, ¶0104 – ¶0106, Nojiri discloses correcting vehicle first self-position and performs autonomous driving based upon the determined control mode), and 
wherein, when the vehicle is scheduled to advance from a first lane in which the vehicle is travelling to a second lane being a main lane in which the vehicle is scheduled to advance (see at least See Fig.1 ~ self-position correction control unit 21,  lane selection control unit 22, comprising correction object identification unit 23, correction object recognition determination unit 24, lane selection unit 25, and basic lane selection unit 26.  See Fig. 3 ~ process method steps S13 - S17) and 
the hardware processor has failed to recognize a target associated with a road indicating an end point of a merging section in which merging from the first lane to the second lane is allowed, the hardware processor determines a steering angle control mode for searching for the target based on the second self-position and the orientation of the vehicle.  (See at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where the first self-position is corrected (calibrated) by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle.   See Figs. 2 - 3, ¶0034 - ¶0035, ¶0051, and ¶0134 - ¶0135 ¶0137.  In particular, see Fig. 2 ~ process method steps S2 - S20.  

    PNG
    media_image2.png
    851
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    867
    673
    media_image3.png
    Greyscale

See Fig. 3 ~ process method steps S12 - S17, ¶0051, and ¶0134 - ¶0135 ¶0137, Nojiri later discloses wherein when correction object recognition determination unit 24 fails to recognize a target (white line) associated with a road marking (white line) indicating an end point of a merging section, thus permitting the vehicle (host vehicle S) to perform a lane change, traveling from a first lane to a second lane).
As to Claim 2,
Nojiri discloses the vehicle control device according to claim 1, wherein the steering angle control mode for searching for the target is a control mode in which a reference direction of the vehicle is set to a first direction in which the target is estimated to be present (see at least Fig. 3 ~ process method steps S11 – S18, ¶0109, and Fig. 11, ¶0109, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri teaches wherein when the vehicle (host vehicle S) is searching for (recognizing) a target (white line / marking on a road) wherein a lane change condition exists in which the vehicle (host vehicle S) needs to change to a lane (leftmost lane r1) in a reference direction (first direction) corresponding with the target (white line / marking on a road) and then dynamically turns the steering wheel (affecting steering angles and / or yaw).  See ¶0020, ¶0031, ¶0097-¶0098, and ¶0138), and the hardware processor estimates the direction, in which the target exists, based on at least the second self-position, the orientation of the vehicle, and the map information.  (See at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri discloses wherein a second self-position is established when a first self-position is corrected (calibrated) by a self-position correction control unit 21, based upon the geolocation and / or map corresponding with a white line / marking on a road acquired from the stereo camera).
As to Claim 3,
Nojiri discloses the vehicle control device according to claim 2, wherein the first direction is a direction in which a relationship between the reference direction and a direction in which a road division line of the second lane extends is close to a parallel relationship.  (See at least Fig. 10, ¶0104, ¶0107, and ¶0110, Nojiri discloses wherein the first direction is a direction in which a relationship between the reference direction and a direction in which a road division line of the second lane extends is close to a parallel).
As to Claim 4,
Nojiri discloses the vehicle control device according to claim 2, wherein the steering angle control mode for searching for the target is a control mode in which the reference direction of the vehicle is set to the first direction (see at least Fig. 3 ~ process method steps S11 – S18, ¶0109, and Fig. 11, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri teaches wherein when the vehicle (host vehicle S) is searching for (recognizing) a target (white line / marking on a road) wherein a lane change condition exists in which the vehicle (host vehicle S) needs to change to a lane (leftmost lane r1) in a reference direction (first direction) corresponding with the target (white line / marking on a road) and then dynamically turns the steering wheel (affecting steering angles and / or yaw).  See ¶0020, ¶0031, ¶0097-¶0098, and ¶0138), in which the target is estimated to be present, and is returned to a second direction before being set to the first direction.  (See at least Fig. 3 ~ process method steps S12 – S14 and S17, Fig. 11, ¶0109, ¶0111 – ¶0113, and ¶0115 – ¶011, Nojiri teaches where the target (white line / marking on a road) is estimated to be present and is returned to a second direction before being set to the first direction).
As to Claim 6, 
Nojiri discloses the vehicle control device according to claim 1, wherein the detection device is an imager that images a stationary range in front of the vehicle.  (See at least Fig. 1, ¶0022, ¶0028, and ¶0057, Nojiri discloses an imager (stereo camera ~ external sensor 11) that acquires images of a stationary range in front of the vehicle (host vehicle S).
As to Claim 7,
Nojiri discloses the vehicle control device according to claim 1, 
wherein the hardware processor acquires the first self-position, at which the vehicle is present, based on a positioning result of a positioning system using a satellite.  (See at least Fig. 3 ~ GPS receiver 13 corresponds with satellites, ¶0024, ¶0098, and ¶0102, disclosing dead reckoning being performed based in part upon reliance on satellites to facilitate acquiring the first self-position).
As to Claim 8,
Nojiri discloses the vehicle control device according to claim 1, wherein the situation around the vehicle recognized by the hardware processor includes an end of a buffer zone which is a start point of a merging area existing in front of the vehicle (see at least Fig. 3 ~ process method steps S12 – S14 and S17, Fig. 11, ¶0109, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri teaches where the target (white line / marking on a road) is estimated to be present and is returned to a second direction before being set to the first direct) and a road division line of the main lane that the vehicle is to enter (see at least Fig. 3 ~ process method steps S11 – S18, ¶0109, Fig. 11, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri then teaches wherein when the host vehicle is searching for (recognizing) the target (white line / marking on a road) wherein a lane change condition exists in which the vehicle (host vehicle S) needs to change to a lane (leftmost lane r1) in a reference direction corresponding with the target (white line / marking on a road) and then dynamically turns the steering wheel (affecting steering angles and / or yaw).  See ¶0020, ¶0031, ¶0097-¶0098, and ¶0138), and 
the hardware processor recognizes the second self-position, which is obtained by correcting the first self-position, and the orientation of the vehicle on the road, on which the vehicle is traveling (see at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri discloses wherein a second self-position is established when the first self-position is corrected (calibrated) by a self-position correction control unit 21, based upon the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera), 
based on the end of the buffer zone which is the start point of the merging area, the road division line of the main lane that the vehicle is to enter, the self- position acquired by the hardware processor, and the map information.  (See at least Fig. 3 ~ process method steps S11 – S18, ¶0109, Fig. 11, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri discloses wherein the end of the buffer zone (white line / marking on a road) which is the start point of the merging area (wherein a lane change condition exists in which the vehicle (host vehicle S) needs to change to a lane (leftmost lane r1)), the road division line of the main lane that the vehicle is to enter, the self- position).
As to Claim 9,
Nojiri discloses the vehicle control device according to claim 8, wherein the target is an end of the buffer zone which is an end point of the merging area (see at least Fig. 3 ~ process method steps S11 – S18, ¶0109, Fig. 11, ¶0111 – ¶0113, and ¶0115 – ¶0117), 
the hardware processor recognizes the merging area based on the start point and the end point of the merging area (see at least Fig. 3 ~ process method steps S11 – S18, ¶0109, Fig. 11, ¶0111 – ¶0113, and ¶0115 – ¶0117, Nojiri discloses wherein the end of the buffer zone (white line / marking on a road) which is the start point of the merging area (wherein a lane change condition exists in which the vehicle (host vehicle S) needs to change to a lane (leftmost lane r1)), the road division line of the main lane that the vehicle is to enter, the self- position), 
the hardware processor determines the steering control mode and the speed control mode of the vehicle based on the merging area, the second self-position, and the orientation of the vehicle (see at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri discloses ascribing to wherein a second self-position is established when the first self-position is corrected (calibrated) by a self-position correction control unit 21, Nojiri discloses further wherein autonomous driving is applied to steering control and speed control modes specific to a lane change mode condition, wherein performing the lane change includes dynamically turning the steering wheel (affecting steering angles and / or yaw) and actuating control of the accelerator pedal (thus affecting speed).  ¶0020, ¶0031, ¶0097-¶0098, and ¶0138), and 
the hardware processor performs automated driving based on the determined control mode, thereby controlling the vehicle such that the vehicle enters the main lane in the merging area.  (See at least Fig. 2 ~ process method steps S4 – S8.  See Fig. 8 and ¶0097, ¶0104 – ¶0106, Nojiri discloses correcting vehicle first self-position and performs autonomous driving based upon the determined control mode).
As to Claim 10,
Nojiri’s vehicle self-position correction system discloses a vehicle control method (see at least Figs. 1 - 3, 8, ¶0022, and ¶0027 - ¶0028, Nojiri discloses a host vehicle comprising a control device (vehicle-controlling ECU 20) ) to be executed by a computer, comprising: 
acquiring a first self-position at which a vehicle is present (see at least Figs. 1 - 3 and ¶0025 - ¶0029.  In particular, see Fig. 1, Nojiri discloses a vehicle-controlling ECU 20 receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position); 
recognizing a situation around the vehicle based on information provided by a detection device that detects the situation around the vehicle (see at least Fig. 1 and ¶0023.  In particular, see Fig. 1, Fig. 6 ~ process method step S242, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11 ~ stereo camera)); 
recognizing a second self-position, which is obtained by correcting the first self- position, and an orientation of the vehicle on a road, on which the vehicle is traveling (see at least Fig. 1 and ¶0023.  In particular, see Fig.1 ~ self-position correction control unit 21, Pursuant to at least [0039] and [0041] of the disclosure, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position), 
based on the recognized situation around the vehicle, the acquired first self-position, and map information stored in the storage device (see at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where this first self-position is then calibrated by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle); 
determining a steering control mode and a speed control mode of the vehicle based on the recognized second self-position and orientation of the vehicle (see at least ¶0020, ¶0031, ¶0097-¶0098, and ¶0138, Nojiri discloses wherein Autonomous driving is applied to steering control and speed control modes specific to a lane change mode condition, wherein performing the lane change includes dynamically turning the steering wheel (affecting steering angles and / or yaw) and actuating control of the accelerator pedal (thus affecting speed)); 
performing automated driving by controlling the vehicle based on the determined control modes (see at least Fig. 2 ~ process method steps S4 – S8.  See Fig. 8 and ¶0097, ¶0104 – ¶0106, Nojiri discloses correcting vehicle first self-position and performs autonomous driving based upon the determined control mode); and 
determining, when the vehicle is scheduled to advance from a first lane in which the vehicle is travelling to a second lane being a main lane in which the vehicle is scheduled to advance (see at least See Fig.1 ~ self-position correction control unit 21,  lane selection control unit 22, comprising correction object identification unit 23, correction object recognition determination unit 24, lane selection unit 25, and basic lane selection unit 26.  See Fig. 3 ~ process method steps S13 - S17) and 
it is not possible to recognize a target associated with a road indicating an end point of a merging section in which merging from the first lane to the second lane is allowed, a steering angle control mode for searching for the target based on the second self-position and the orientation of the vehicle.  (See at least Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where the first self-position is corrected (calibrated) by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle.   See Figs. 2 - 3, ¶0034 - ¶0035, ¶0051, and ¶0134 - ¶0135 ¶0137.  In particular, see Fig. 2 ~ process method steps S2 - S20.  See Fig. 3 ~ process method steps S12 - S17, ¶0051, and ¶0134 - ¶0135 ¶0137, Nojiri later discloses wherein when correction object recognition determination unit 24 fails to recognize a target (white line) associated with a road marking (white line) indicating an end point of a merging section, thus permitting the vehicle (host vehicle S) to perform a lane change, traveling from a first lane to a second lane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0377117 A1 to NOJIRI et al. (herein after "Nojiri") in view of U.S. Patent Application Publication No. US 2021/0370989 A1 to MORIMURA (herein after "Morimura").
As to Claim 11,
Nojiri’s vehicle self-position correction system discloses acquiring a first self-position at which a vehicle is present (see Figs. 1 - 3 and ¶0025 - ¶0029.  In particular, see Fig. 1, Nojiri discloses a vehicle-controlling ECU 20 receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position); 
recognizing a situation around the vehicle based on information provided by a detection device that detects the situation around the vehicle (see Fig. 1 and ¶0023.  In particular, see Fig. 1, Fig. 6 ~ process method step S242, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11 ~ stereo camera)); 
recognizing a second self-position, which is obtained by correcting the first self- position, and an orientation of the vehicle on a road, on which the vehicle is traveling (see Fig. 1 and ¶0023.  In particular, see Fig.1 ~ self-position correction control unit 21, Pursuant to at least [0039] and [0041] of the disclosure, Nojiri discloses a vehicle-controlling ECU receiving environmental and road data peripheral to the vehicle acquired by a situation recognizer (external sensor 11), and then along with GPS data acquired by a GPS receiver 13, reconciled with a map database 14, then establishes a first self-position), 
based on the recognized situation around the vehicle, the acquired first self-position, and map information stored in the storage device (see Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where this first self-position is then calibrated by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle); 
determine a steering control mode and a speed control mode of the vehicle based on the recognized second self-position and orientation of the vehicle (see ¶0020, ¶0031, ¶0097-¶0098, and ¶0138, Nojiri discloses wherein Autonomous driving is applied to steering control and speed control modes specific to a lane change mode condition, wherein performing the lane change includes dynamically turning the steering wheel (affecting steering angles and / or yaw) and actuating control of the accelerator pedal (thus affecting speed)); 
performing automated driving by controlling the vehicle based on the determined control modes (see Fig. 2 ~ process method steps S4 – S8.  See Fig. 8 and ¶0097, ¶0104 – ¶0106, Nojiri discloses correcting vehicle first self-position and performs autonomous driving based upon the determined control mode); and 
determining, when the vehicle is scheduled to advance from a first lane in which the vehicle is travelling to a second lane being a main lane in which the vehicle is scheduled to advance (see Fig.1 ~ self-position correction control unit 21,  lane selection control unit 22, comprising correction object identification unit 23, correction object recognition determination unit 24, lane selection unit 25, and basic lane selection unit 26.  See Fig. 3 ~ process method steps S13 - S17) and 
it is not possible to recognize a target associated with a road indicating an end point of a merging section in which merging from the first lane to the second lane is allowed, a steering angle control mode for searching for the target based on the second self-position and the orientation of the vehicle.  (See Fig.1, ¶0025 - ¶0029, and ¶0033, Nojiri then teaches where the first self-position is corrected (calibrated) by a self-position correction control unit 21, with the geolocation  and / or map corresponding with a white line / marking on a road acquired from the stereo camera, in order to then produce a second self-position and orientation of the vehicle.   See Figs. 2 - 3, ¶0034 - ¶0035, ¶0051, and ¶0134 - ¶0135 ¶0137.  In particular, see Fig. 2 ~ process method steps S2 - S20.  See Fig. 3 ~ process method steps S12 - S17, ¶0051, and ¶0134 - ¶0135 ¶0137, Nojiri later discloses wherein when correction object recognition determination unit 24 fails to recognize a target (white line) associated with a road marking (white line) indicating an end point of a merging section, thus permitting the vehicle (host vehicle S) to perform a lane change, traveling from a first lane to a second lane).
While Nojiri discusses a computer having memory storing a program (see ¶0027 - ¶0028 of Nojiri, disclosing a vehicle-controlling ECU 20 comprising a memory (onboard memory) storing a program), Morimura’s disclosure provides more clarification regarding a non-transitory computer readable storage medium having stored thereon a program for causing a computer to perform the method.  (See Figs. 1, ¶0008, and ¶00103, Morimura discloses a vehicle pickup and delivery system comprising a non-transitory computer readable medium storing a program within processing unit 51, wherein execution of the self-position of a vehicle 50A is performed in part by a self-position estimation unit 512). 

Nojiri is analogous art to the claimed invention as it relates to a vehicle self-positioning system in that it provides a first self-position and a second self-position, facilitating autonomous lane change in a merging area distinguished by recognizing a road marker corresponding to the merging area.  Morimura is analogous art to the claimed invention as it relates to a vehicle lane control system in that it provides non-transitory computer readable medium.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nojiri’s vehicle self-position correction system with non-transitory computer readable medium, as taught by Morimura, to provide facility wherein embedded code exists excluding wired, wireless, or other communication links that transport transitory electrical or other signals, thereby enabling benefits, including but not limited to: distinguishing the system such that program code may be executed apart from a transitory, propagating signal, and performed from a permanently stored medium / media and media where data can be stored and later overwritten.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing wherein the relationship between the reference direction set to the first direction and the direction in which the road division line of the second lane extends is closer to an orthogonal relationship than the relationship between the reference direction set to the second direction and the direction in which the road division line of the second lane extends.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2021/0261162 A1, HIRAMATSU et al. is analogous art to the claimed invention as it relates to a vehicle self-positioning system in that it provides a first self-position, facilitating autonomous lane change in a merging area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661